ACCEPTED
                                                                                         01-14-00902-CR
                                                                                FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    2/10/2015 6:34:07 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                  CLERK

                                No. 01-14-00902-CR

                                           In the                       FILED IN
                                  Court of Appeals               1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                         for the
                                                                 2/10/2015 6:34:07 AM
                                First District of Texas
                                      at Houston                 CHRISTOPHER A. PRINE
                                                                         Clerk

                               

                                    No. 1399343
                               In the 230th District Court
                                 Harris County, Texas

                               

                         KENNETH ALLEN ROSS
                                        Appellant
                                          V.
                           THE STATE OF TEXAS
                                        Appellee

                               

    APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
         WITHIN WHICH TO FILE APPELLATE BRIEF

                               

TO THE HONORABLE COURT OF APPEALS:

      APPELLANT, pursuant to TEX. R. APP. P. 10.1, 10.5(b) and 38.6(d), moves

for an extension of time within which to file its appellate brief.   In support of its

motion, appellant submits the following:

      1.     Appellant was charged with aggravated robbery.
      2.     A jury convicted appellant of the charged offense and the jury sentenced
             him to 40 years confinement in the Institutional Division of the Texas
             Department of Criminal Justice on October 30, 2014.
      3.     Notice of appeal was filed on October 30, 2014.
      4.     Appellant’s brief was due on January 28, 2015.

      5.     Appellant seeks an extension to file his brief until April 6, 2015.

      6.     The following facts are relied upon to show good cause for the
             requested extension:

             a. Counsel has been acting as co-counsel on a case involving Garcia
                Glen White. Mr. White was set to be executed on January 28, 2015.

             b. Counsel had been preparing for a hearing on a capital case, Ex parte
                Williams, Cause No. 1088181-A, set for January 14, 2015.

             c. Counsel has filed subsequent writs in Ex parte Williams, Cause Nos.
                1088181-B and 1088181-C.

             d. Counsel has been working on Dorsey v. State, No. 01-14-00685-CR

      7.     Appellant’s motion is not for purposes of delay, but so that justice may
             be done.

      WHEREFORE, the State prays that this Court will grant the requested

extension.

                                           Respectfully submitted,

                                           /s/MANDY MILLER
                                           Attorney for appellant
                                           2910 Commercial Center Blvd., Ste. 103-201
                                           Katy, TX 77494
                                           SBN 24055561
                                           PHONE (832) 900-9884
                                           FAX (877) 904-6846
                                           mandy@mandymillerlegal.com




                                           2
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been delivered via

email to the following address:

             Harris County District Attorney’s Office
             ATTN: Alan Curry
             1201 Franklin, Suite 600
             Houston, Texas 77002
             Curry_Alan@dao.hctx.net

                                         /s/MANDY MILLER
                                         Attorney for appellant
                                         2910 Commercial Center Blvd., Ste. 103-201
                                         Katy, TX 77494
                                         SBN 24055561
                                         PHONE (832) 900-9884
                                         FAX (877) 904-6846
                                         mandy@mandymillerlegal.com




                                          3